                                      MEMO ENDORSED




Application GRANTED. The final pretrial conference, currently
scheduled for January 27, 2020, is hereby ADJOURNED to January 30,
2020, at 5:00 p.m. in in Courtroom 618 of the Thurgood Marshall
Courthouse, 40 Foley Square, New York, New York. The Court anticipates
that it will be conducting a trial in another matter on January 30,
2020. If that trial does not proceed as scheduled, the Court may
conduct the hearing at an earlier time that same day.
                                      SO ORDERED.
Dated:   November 15, 2019
         New York, New York


                                      HON. KATHERINE POLK FAILLA
                                      UNITED STATES DISTRICT JUDGE
